         Case 1:19-cr-00867-PAC Document 42
                                         44 Filed 03/01/21
                                                  03/08/21 Page 1 of 2




                                                                    March 1, 2021

BY ECF
The Honorable Judge Paul A. Crotty                               
United States District Judge                                     %DLOLVPRGLILHGDVUHTXHVWHG0U
Southern District of New York                                    &KULVWRSKHU&KDQGOHULVWKHQHZWKLUG
500 Pearl Street                                                 SDUW\FXVWRGLDQ6225'(5('
New York, NY 10007

RE:    United States v. Shakeil Chandler
       19 Cr. 867 (PAC)

Honorable Judge Crotty:

        I write to request a modification to Shakeil Chandler’s bail conditions in the above-
captioned case. The conditions of Mr. Chandler’s release require him to have a third party
custodian. Since his release in March 2020, Mr. Chandler’s mother, Sandra Chandler, has served
in that capacity.
          p y The defense now respectfully
                                       p      y requests
                                                  q      that the Court modifyy Shakeil Chandler’s
bail conditions to allow his cousin, Christopher Chandler, to become his third party custodian.
This would enable Shakeil Chandler to live with his cousin, who is also a co-signer of Mr.
Chandler’s bond and resides within the Southern District of New York. Pretrial services has
spoken with Christopher Chandler and conducted a background check; they find Christopher
Chandler suitable to serve as Shakeil Chandler’s third party custodian. The Government does not
object to this request.
        On March 31, 2020, the Court issued an Order granting Mr. Chandler’s motion for
temporary pretrial release from the Metropolitan Correctional Center. The following conditions,
in relevant part, were set and subsequently met:
         $50,000 personal recognizance bond to be co-signed by two financially
         responsible persons; 24-hour home incarceration to be enforced by location
         monitoring technology to be determined by Pretrial Services with permission
         to leave the residence exclusively for necessary medical services; report and
         disclose to Pretrial Services when any cohabitant the residence, including
         himself, may be symptomatic of any illness.
Doc. No. 19.
         Case 1:19-cr-00867-PAC Document 42
                                         44 Filed 03/01/21
                                                  03/08/21 Page 2 of 2




       On April 3, 2020, the Court modified the Order to designate Sandra Chandler, Mr.
Chandler’s mother, as the third party custodian. Doc. No. 24. The Order was originally set to
expire on May 30, 2020, 60 days after its entry. Doc. No. 19. On June 2, 2020, Your Honor
extended the Order to August 31, 2020. Doc. No. 32.
       On July 7, 2020, the Government disclosed exculpatory evidence that effectively
excludes Mr. Chandler as a contributor to the DNA found on the weapon he is alleged to have
possessed. On July 10, 2020 the Court granted defense counsel’s request for a bail modification,
removing the condition of home incarceration and imposing a curfew to be enforced by location
monitoring. On July 29, 2020 the Court denied the defense’s application to modify Mr.
Chandler’s curfew hours to enable him to work an overnight job.
        To date, Mr. Chandler has consistently complied with all pretrial release conditions. In
late 2020, Mr. Chandler secured full time employment and has been working consistently for the
last several months. Recently, Mr. Chandler’s cousin, Christopher Chandler, offered to allow Mr.
Chandler to reside with him; he has more space than Shakeil Chandler’s mother’s apartment,
where Mr. Chandler currently resides. Because Mr. Chandler’s conditions of release require a
third party custodian, in order for Mr. Chandler to reside with Christopher Chandler, Christopher
Chandler must replace Shakeil Chandler’s mother as his third party custodian. Pretrial services
has already vetted Christopher Chandler and finds him appropriate for this role.
       Accordingly, the defense respectfully requests that the Court modify Shakeil Chandler’s
conditions of release to allow his cousin, Christopher Chandler, to become his third party
custodian. The Government and Pretrial Services do not object to this request.
       Thank you for your consideration of this request.

Respectfully submitted,

/s/
Marne Lenox
Assistant Federal Defender                   SO ORDERED:
(212) 417-8721

                                             _______________________________
                                             HONORABLE PAUL A. CROTTY
                                             United States District Judge



cc:    Jun Xiang, Assistant U.S. Attorney
       Jonathan Lettieri, Pre-Trial Services Officer (by email)




                                                2
